Citation Nr: 0334695	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested 
by left hip pain.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
August 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for a disorder 
manifested by left hip pain.

The Board notes that a Statement of the Case (SOC) provided 
to the veteran in October 2002 contained holdings on 7 other 
issues that were denied by the RO in its December 2001 rating 
decision.  In a statement received in November 2002 with the 
veteran's completed Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran, in referring to the October 2002 SOC 
stated, "I agree with all findings in the letter."  She 
added that she was "appealing the decision of no disability 
for left hip pain."   The veteran's Form 9 made reference 
solely to the veteran's left hip pain.  The Board, thus, 
construes the veteran's statements as indicating that the 
only issue for appellate review is service connection for a 
disorder manifested by left hip pain.  Accordingly the appeal 
is so limited.


REMAND

Our preliminary review of the veteran's service medical 
records shows that the veteran was evaluated and treated in 
service for complaints referable to her left hip beginning in 
October 1993, which was diagnosed by service physicians as 
left greater trochanteric bursitis.  When examined by VA in 
July 2001, radiological and clinical findings referable to 
the left hip were essentially normal.  The veteran contends 
that she has continued left hip pain subsequent to service 
related to her complaints in service and, in connection with 
her claim, has indicated in her substantive appeal to the 
Board that she was scheduled to undergo an MRI of her left 
hip.  Evidence identified by the veteran, which would 
potentially substantiate her claim of underlying left hip 
pathology responsible for her complaints should be obtained 
by the RO prior to further appellate review.  

The veteran's service medical records show evaluation and 
treatment provided to her in service for complaints referable 
to her left hip.  If evidence of a current left hip disorder 
is obtained by the RO, to include in response to the above, 
the VCAA and case law (See Horowitz v. Brown, 5 Vet. App. 217 
(1993) mandates that, a VA medical opinion based upon a 
review of the evidence be obtained to make a decision on the 
claim.  See38 C.F.R. § 3.159(c)(4) (2002).

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.359(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
the 30-day period involved in Section 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants who claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being REMANDED for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is being REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA providers who possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of her in recent years for 
complaints referable to her left hip.  
After securing any necessary release 
required, the RO should obtain all 
identified records.  The RO should then 
ensure that relevant records of 
contemporary VA treatment or clinical 
evaluations are associated with the 
veteran's claims file.

3.  If, and only if, current left hip 
pathology is indicated by the records 
obtained above, the RO should schedule 
the veteran for an orthopedic examination 
to determine the extent and severity of 
the veteran's left hip pathology.  With 
respect to left hip pathology, the 
examiner should specify whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that any left hip 
disability noted originated during 
service, or is otherwise etiologically 
related to any incident of service, to 
include the evaluation and treatment 
rendered to the veteran for left hip 
bursitis in service.  The examiner should 
support his or her assessment by 
discussing medical principals as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
examiner should acknowledge such review 
in the examination report.  All 
examination findings, including 
radiological findings specifically 
referable to the veteran's left hip as 
well as complete rationale for the 
opinions and conclusions reached should 
be set forth in the report.

4.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case should contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




